UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ete pe eee eee 4
CHRISTOPHER AYALA, ef al,
Plaintiffs, ORDER
-against- 18 Civ. 3583 (JCM)
GOVERNMENT EMPLOYEES INSURANCE
COMPANY,
Defendant.
coe eee te eee ee x

By November 22, 2019, Plaintiffs are directed to submit an affidavit and supporting
documentation relating to the Shavitz Law Group Costs so that the Court can evaluate the
reasonableness of such costs. Specifically, Plaintiffs must explain in detail (1) The American
Express charges; (2) The January 31, 2018 charge for Martin F. Scheinman, Esq; (3) The May
24, 2019 Amtrak entry, and (4) The September 4, 2019 entry labeled “Paid personally by MP.”

Dated: November 18, 2019
White Plains, New York

SO ORDERED:
Meadelyy © M1" lark of

JUDITH C. McCARTHY
United States Magistrate Judge

 

 
